            Case 1:16-cv-09829-PGG Document 30 Filed 10/24/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________
                                    )
UNITED STATES SECURITIES            )
AND EXCHANGE COMMISSION,            )
                                    )
                   Plaintiff,       )
           v.                       )           Civil Action No. 16-cv-9829
                                    )
NAVNOOR S. KANG, GREGG Z.           )
SCHONHORN, and DEBORAH              )
D. KELLEY,                          )
                                    )
                  Defendants.       )
___________________________________ )

                       PLAINTIFF SEC’S MOTION
    FOR ENTRY OF FINAL JUDGMENTS, BY CONSENT, AS TO DEFENDANTS
    NAVNOOR S. KANG, GREGG Z. SCHONHORN, AND DEBORAH D. KELLEY

       Plaintiff, the United States Securities and Exchange Commission (“SEC”), hereby moves

the Court to enter proposed Final Judgments (the “Proposed Judgments”) as to Defendants

Navnoor S. Kang, Gregg Z. Schonhorn, and Deborah D. Kelley (collectively, the “Settling

Defendants”). Copies of the Proposed Judgments are attached hereto, as are the Consents of the

Settling Defendants in which they agree to the Proposed Judgments’ entry. In support of its

motion, the SEC states as follows:

       1.       The SEC filed its complaint on December 21, 2016. The Complaint alleges that

the Settling Defendants engaged in a fraudulent pay-to-play scheme. According to the SEC’s

complaint, Kang, a former official for the New York State Common Retirement Fund, demanded

and received at least $180,000 in undisclosed and improper benefits, entertainment, and travel

from Schonhorn and Kelley in exchange for directing public pension trades to Schonhorn and

Kelley’s broker-dealer firms. This pay-to-play arrangement netted Schonhorn and Kelley

millions of dollars in trading commissions.

                                                1
            Case 1:16-cv-09829-PGG Document 30 Filed 10/24/19 Page 2 of 4



       2.       The SEC and Settling Defendants have agreed to full settlements of the claims

against them, and to the entry of the Proposed Judgments. Copies of the Settling Defendants’

Consents – in which they agree to entry of the Proposed Judgments – are attached hereto as

exhibits 1 through 3.

       3.       The Proposed Judgments, attached hereto as Exhibits 4 through 6, eliminate the

need to litigate the merits of the Settling Defendants’ liability and permanently enjoin them from

violations of the provisions of the federal securities laws at issue against them in the Complaint.

The Proposed Judgment as to Kang also permanently enjoins Kang from participating in any

decisions involving investments in securities by public pensions as a trustee, officer, employee or

agent. As a result of the sentences and restitution and forfeiture orders imposed in their related

criminal cases, the Settling Defendants will not be obligated to pay any funds to the SEC.

Rather, their disgorgement obligations will be “deemed satisfied” by the restitution and forfeiture

orders in the related criminal cases.

       4.       The Schonhorn and Kelley Consents contain some non-substantive errors in

Paragraph 3.b. The Proposed Judgments as to Schonhorn and Kelley contain changes, in

Paragraph III, that correct those errors. The SEC informed counsel for Schonhorn and Kelley of

the errors in the Consents, and of the fact that the signed Consents differ slightly from the

Proposed Judgments. Counsel for Schonhorn and Kelley confirmed in writing that the changes

were ministerial and non-substantive, and that the corrected Proposed Judgments could be filed

as drafted.

       5.       Entry of the Proposed Judgments will further the interests of justice and judicial

economy.




                                                 2
         Case 1:16-cv-09829-PGG Document 30 Filed 10/24/19 Page 3 of 4



       WHEREFORE, for the reasons cited above, the SEC respectfully requests that the Court

grant this motion and enter the Proposed Judgments.


Dated: October 24, 2019                        Respectfully submitted,

                                                  /s/ Brian D. Fagel _
                                                  Brian D. Fagel
                                                  Attorney for Plaintiff Securities and Exchange
                                                  Commission
                                                  175 West Jackson, Suite 1450
                                                  Chicago, IL 60604
                                                  Tel: 312-886-0843
                                                  Fax: 312-353-7398
                                                  fagelb@sec.gov




                                              3
         Case 1:16-cv-09829-PGG Document 30 Filed 10/24/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I hereby certify that, on October 24, 2019, I electronically filed the foregoing motion with
the Clerk of the Court using the CM/ECF system, which will send notification of such filing to
the following counsel of record:

 G. Robert Gage, Jr.                                 Samuel M. Braverman
 Gage Spencer & Fleming LLP                          Fasulo Braverman & Di Maggio, LLP
 410 Park Avenue                                     225 Broadway, Suite 715
 New York, New York 10022                            New York, New York 10007
 (212) 768-4900                                      (212) 566-6213
 grgage@gagespencer.com                              sbraverman@fbdmlaw.com
 Counsel for Deborah D. Kelley                       Counsel for Gregg Z. Schonhorn


       I hereby further certify that I caused to be sent a copy of the foregoing motion to the
following:

Navnoor S. Kang, Register No. 80108-065
c/o Vinewood RRC
5520 Harold Way
Los Angeles, CA 90028



                                                       s/ Brian D. Fagel
                                                       Brian D. Fagel
                                                       U.S. Securities and Exchange Commission




                                                 4
